Citation Nr: 1704895	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thrombophlebitis of the right upper extremity.

2.  Entitlement to rating in excess of 10 percent for thrombophlebitis of the left upper extremity.

3.  Entitlement to a rating in excess of 10 percent for superficial thrombophlebitis of the right calf prior to October 6, 2015.

4.  Entitlement to a rating in excess of 10 percent for thrombophlebitis of the left lower extremity prior to October 6, 2015.

5.  Entitlement to service connection for joint involvement associated with and/or secondary to service-connected thrombophlebitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board previously remanded the issues of entitlement to ratings in excess of 10 percent for bilateral upper and lower extremity thrombophlebitis and the issue of entitlement to service connection for joint involvement associated with and/or secondary to service-connected thrombophlebitis in June 2015.  In December 2015, following development conducted pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) assigned separate 100 percent ratings for right and left lower extremity thrombophlebitis, effective October 6, 2015.  Therefore, such issues have been recharacterized as shown on the title page of this decision.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

In a January 2017, submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to all issues.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a January 2017 submission, the Veteran withdrew his appeal as to all issues.  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


